Citation Nr: 0832722	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left middle toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating of 10 percent for residuals of a fracture of 
the left middle toe. 

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in June 2008.  A transcript of the 
hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.
 

REMAND

Based on the evidence on file, additional development is 
necessary. 

The most recent VA examination of record was performed in 
November 2006.  At a June 2008 Board hearing, the veteran 
stated that since that examination he was treated by two 
private physicians on many occasions and was examined in 2008 
by a VA podiatrist at the San Francisco VA Medical Center.  
These records have not been obtained.  The veteran requested 
that the records be considered in the adjudication of his 
appeal.  

The veteran also stated that he has been granted disability 
benefits by the Social Security Administration (SSA) for his 
foot disorder and for a shoulder injury. VA must obtain 
Social Security Administration decisions and records which 
have bearing on the veteran's claim.  Waddell v. Brown, 5 
Vet. App. 454 (1993).  The file contains a favorable decision 
but none of the cited clinical evaluations.  Although the 
decision addresses only shoulder and spine disabilities, the 
adjudicator referred to medical examinations, correspondence 
from the veteran's attending physician, a State of California 
functional capacity assessment, and the testimony of an 
impartial medical expert who reviewed the entire record 
before SSA.  

The SSA records should be obtained as they may contain 
information relevant to the veteran's left foot function and 
its impact on his ability to work and perform activities of 
daily life.   

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran the full 
names and addresses of the private 
physicians who examined and treated him 
for his foot disorder since November 
2006.  Request clinical records from all 
identified physicians or other medical 
providers and associate any records 
received with the claims file. 

2.  Request all records of VA treatment 
since November 2006 from all the sources 
listed by the veteran.  Associate any 
records obtained with the claims file. 

3.  Request from the Social Security 
Administration copies of the 
correspondence, examination reports, 
functional capacity assessments, and 
transcripts of expert witness testimony 
that were considered in the adjudication 
of the veteran's SSA disability claim.  
Associate all records received with the 
claims file.  

4.  Schedule the veteran for a medical 
examination limited to determine the 
extent and severity of his service 
connected residuals of fracture of the 
left middle toe.  The physician should be 
instructed to describe in detail the 
manifestations that are exclusively 
attributed to the veteran's service 
connected disability.  If the 
manifestations of the disability are not 
resulting in physical impairment of the 
foot, that fact should be specifically 
addressed in the report. If the service 
connected disability results in 
identifiable physical impairment of the 
foot, that fact should also be 
specifically noted in the report, and the 
physician should then express an opinion 
as to whether the impairment can be best 
characterized as moderately severe or 
severe.  The report of the examination 
should be clear, particularly as it 
pertains to the requested opinion.  

5.  Then, readjudicate the claim for an 
increased rating for residuals of a 
fracture of the left middle toe.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




